UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6320


CURTIS L. KING,

            Plaintiff – Appellant,

             v.

OFFICIAL MCPHERSON, Lee Corr Inst; SGT BOATWRIGHT, Lee Corr Inst;
CAPT PACK, Turbeville Corr Inst; LT SHANNON, Turbeville Corr Inst;
OFFICER MCELVEEN, Turbeville Corr Inst; OFFICER BARNES, Turbeville
Corr Inst; LT SEIBELS; CAPTAIN WASHINGTON, Broad River Corr Inst,
individual & official capacity et al. known & unknown; SGT CARLTON ASHE;
SGT DEBRA MCFADDEN,

            Defendants – Appellees,

             and

DHO PATTERSON, Lee Corr Inst; WARDEN REYNOLDS, Lee Corr Inst;
SHAKE DOWN TEAM, at Lee Corr Inst/Turbeville; DHO BROWN, Turbeville
Corr Inst; W CHRISTOPHER SWETT, appointed counsel,

            Defendants.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. R. Bryan Harwell, District Judge. (0:15-cv-02358-RBH)


Submitted: May 23, 2017                                         Decided: May 26, 2017


Before KING, AGEE, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Curtis L. King, Appellant Pro Se. Charles Albert Kinney, Jr., Daniel Roy Settana, Jr.,
MCKAY LAW FIRM, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Curtis L. King appeals the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. King v. McPherson, No. 0:15-cv-02358-RBH (D.S.C.

Feb. 7, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           3